DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et. al. (US 2019/0053319 A1).
Regarding Claim 1, Jeon discloses a method performed by a terminal (Fig. 20 Para 256 where “wireless device” corresponds to terminal) in a wireless communication system (Abstract Para 29 “Examples may relate to grant-free transmission in multicarrier communication systems”), the method comprising:
receiving uplink configuration information from a base station (Fig. 20 2010 Para 228 256 “The process 2000 comprises receiving (2010) a RRC message. The RRC message may comprise GF configuration parameters” Para 258 “The one or more configuration parameters may comprise and/or indicate one or more of:…a radio network temporary identifier” where “Grant-Free (GF) configuration parameter” corresponds to uplink configuration information);
receiving, from the base station, downlink control information (DCI) including information related to activation of grant-free uplink transmission (Fig. 20 2014 Para 228 “L1 signaling may activate or deactivate the configured GF UL transmission… The L1 activation signaling may be transmitted via a PDCCH” Para 234 “A downlink control information (DCI) format used for the activation of the GF UL transmission” Para 256 “The wireless may receive from a base station a message indicating activation” Para 258  The DCI is transmitted in the Physical Downlink Control Channel (PDCCH) and activates the Grant-Free (GF) Uplink (UL) transmission);
identifying the information related to the activation of the grant-free uplink transmission, based on the uplink configuration information (Para 228 “A gNB may assign a radio network temporary identifier (RNTI) for a wireless device along with GF configuration parameters in the RRC signaling. With the assigned RNTI, wireless device may monitor the PDCCH to receive the L1 activation signaling masked by the RNTI” Para 236 “wireless devices may periodically monitor downlink control channel(s) to detect the L1 signaling, scrambled by a RNTI” Para 253 258  The grant-free uplink activation information may be identified by the fact that it can be unscrambled using the assigned Radio Network Temporary Identifier (RNTI).  The RNTI was provided as one of the uplink configuration parameters); and
transmitting an uplink signal to the base station, based on a result of the identifying (Fig. 20 2018 Para 256 “UL radio resources for the configured GF UL transmission may be activated (2016) and one or more data packets may be transmitted (2018) via the activated uplink radio resources” Para 258 where “data packet” corresponds to uplink signal)
Regarding Claim 2, Jeon discloses the uplink configuration information includes at least one of an uplink frequency domain resource assignment indicator or subcarrier spacing information (Para 227 “The RRC signaling for GF radio resource configuration may comprise one or more parameters indicating one or more of following: GF…frequency radio resources”  The “parameter indicating frequency resources” corresponds to frequency domain resource assignment indicator because it indicates a frequency resource assigned to grant-free uplink)
Regarding Claim 10, Jeon discloses a method performed by a base station (Fig. 19 Para 255) in a wireless communication system (Abstract Para 29), the method comprising:
transmitting uplink configuration information to a terminal (Fig. 19 1910 Para 228 255 “The process 1900 comprises transmitting (1910) a RRC message. The RRC message may comprise GF configuration parameters” Para 258 “The one or more configuration parameters may comprise and/or indicate one or more of:…a radio network temporary identifier” where “Grant-Free (GF) configuration parameter” corresponds to uplink configuration information);
transmitting, to the terminal, downlink control information (DCI) including information related to activation of grant-free uplink transmission (Fig. 19 1916 Para 228 “L1 signaling may activate or deactivate the configured GF UL transmission… The L1 activation signaling may be transmitted via a PDCCH” Para 234 “A downlink control information (DCI) format used for the activation of the GF UL transmission” Para 255 “If the SCell needs to be activated (1914), a secondary cell activation messaged may be transmitted (1916)” Para 258  The DCI is transmitted in the Physical Downlink Control Channel (PDCCH) and activates the Grant-Free (GF) Uplink (UL) transmission); and
receiving an uplink signal from the terminal, based on a result of identifying the information related to the activation of the grant-free uplink transmission (Fig. 19 1916 1918 Para 255 “If the SCell is activated (1912), uplink radio resources associated with the configured GF UL transmission of the SCell may be monitored (1918). For example, the base station may periodically monitor (1918) to determine whether the wireless device has transmitted data via uplink radio resources associated with the configured grant-free uplink transmission” where “data” corresponds to uplink signal),
wherein the information related to the activation of the grant-free uplink transmission is identified based on the uplink configuration information (Para 228 “A gNB may assign a radio network temporary identifier (RNTI) for a wireless device along with GF configuration parameters in the RRC signaling. With the assigned RNTI, wireless device may monitor the PDCCH to receive the L1 activation signaling masked by the RNTI” Para 236 “wireless devices may periodically monitor downlink control channel(s) to detect the L1 signaling, scrambled by a RNTI” Para 253 258  The grant-free uplink activation information may be identified by the fact that it can be unscrambled using the assigned Radio Network Temporary Identifier (RNTI).  The RNTI was provided as one of the uplink configuration parameters)
Regarding Claim 11, Jeon discloses the uplink configuration information includes at least one of an uplink frequency domain resource assignment indicator or subcarrier spacing information (Para 227 “The “parameter indicating frequency resources” corresponds to frequency domain resource assignment indicator)
Regarding Claim 14, Jeon discloses a terminal (Fig. 4 406 Para 145) in a wireless communication system (Abstract Para 29), the terminal comprising:
a transceiver (Para 145 “Base stations, wireless devices, and other communication devices may include structure and operations of transceiver(s)”); and
at least one processor (Fig.4 408 Para 145 “The wireless device 406 may include at least one communication interface 407, one or more processors 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the one or more processors 408”) configured to:
receive uplink configuration information from a base station (Fig. 20 2010 Para 228 256 258  Grant-Free (GF) configuration parameter” corresponds to uplink configuration information),
receive, from the base station, downlink control information (DCI) including information related to activation of grant-free uplink transmission (Fig. 20 2014 Para 228 234 256  The DCI is transmitted in the Physical Downlink Control Channel (PDCCH) and activates the Grant-Free (GF) Uplink (UL) transmission),
identify the information related to the activation of the grant-free uplink transmission, based on the uplink configuration information (Para 228 236 253 258  The grant-free uplink activation information may be identified by the fact that it can be unscrambled using the assigned Radio Network Temporary Identifier (RNTI).  The RNTI was provided as one of the uplink configuration parameters), and
transmit an uplink signal to the base station, based on a result of the identification (Fig. 20 2018 Para 256 “data packet” corresponds to uplink signal)
Regarding Claim 15, Jeon discloses the uplink configuration information includes at least one of an uplink frequency domain resource assignment indicator or subcarrier spacing information (Para 227 “The “parameter indicating frequency resources” corresponds to frequency domain resource assignment indicator)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et. al. (US 2019/0053319 A1) in view of Cao et. al. (US 2019/0230689 A1)
Regarding Claim 3,  Jeon discloses the method of claim 2.
Cao discloses something Jeon does not explicitly disclose: an uplink frequency domain resource assignment indicator includes at least one of a bitmap-based indicator or a resource indication value (RIV)-based indicator (Para 125 “a frequencyDomainAllocation field in RRC signaling that is configured for Type 1 grant-free transmission can appear as Type 0 (a bit map indicating which RBGs are used for the transmission)…or Type 1 (resource indication value (RIV))” Para 126 where “frequencyDomainAllocation” corresponds to an uplink frequency domain resource assignment indicator, where “bit map indicating which RBGs are used for the transmission” corresponds to a bitmap-based indicator and where “RIV” corresponds to a resource indication value (RIV)-based indicator.
Therefore it would have been obvious to one skilled in the art at time the claimed invention was effectively filed for the uplink frequency domain resource assignment indicator to include at least one of a bitmap-based indicator or a resource indication value (RIV)-based indicator.  The motivation is to define the frequency location of a grant-free resource as taught by Cao (Para 123).
Regarding Claim 4, Jeon discloses the information related to the activation of the grant-free uplink transmission includes an information field related to frequency assignment (Para 234 “The L1 activation signaling may comprise one or more parameters indicating one or more of…GF…frequency radio resources” where “L1 activation signaling” corresponds to information related to the activation of the grant-free uplink transmission and where “Grant-Free (GF) frequency radio resources” corresponds to an information field related to frequency assignment)
Regarding Claim 12, the combination of Jeon and Cao discloses claim 12 as explained in claims 3 and 11.
Regarding Claim 13, the combination of Jeon and Cao discloses claim 13 as explained in claims 4 and 12.
Regarding Claim 16, the combination of Jeon and Cao discloses claim 16 as explained in claims 3 and 15.
Regarding Claim 17, the combination of Jeon and Cao discloses claim 13 as explained in claims 4 and 16.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et. al. (US 2019/0053319 A1) in view of Cao et. al. (US 2019/0230689 A1) and in further view of Chendamarai et. al .( US 20180175986 A1).
Regarding Claim 9, the combination of Jeon and Cao discloses the method of claim 4.
Chendamarai discloses something neither Jeon nor Cao explicitly discloses: identifying the activation or the release of the grant-free uplink transmission, based on a reserved bit of the information field (Para 64 “For example, there are a number of existing DCI formats (e.g., 0A, 4A, 0B, 4B, etc.) that include unused or undefined states (or bits), and one of these undefined bits can be configured to function as an AUL disable/enable signal (e.g., AUL transmissions enabled if “1” and AUL transmissions disabled if “0”, or vice versa)” where “Autonomous Uplink (AUL)” corresponds to grant0-free uplink transmission, where “enabled” corresponds to activation and where “unused/undefined bit” corresponds to reserved bit.)
Therefore it would have been obvious to one skilled in the art at time the claimed invention was effectively filed to identifying the activation or the release of the grant-free uplink transmission, based on a reserved bit of the information field.  The motivation is to signal the activation of grant-free uplink transmission as taught by Chendamarai (Para 64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        


/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463